Title: From George Washington to Samuel Powel, 2 November 1785
From: Washington, George
To: Powel, Samuel



Dear Sir,
Mount Vernon 2d Novr 1785.

I have had the honor to receive your favor of the 10th ulto together with the wheat from the Cape of Good Hope; which you were so obliging as to send me by the revd Mr Griffith; for both I thank you. The latter shall have a fair trial in the same inclosure with some presented to me by Colo. Spaight, (a Delegate in Congress from No. Carolina) which had been planted, & had obtained a vigorous growth before yours came to hand. This also was from the Cape, & brought probably by the same Vessel. I sowed it in Drills two feet apart, & five inches asunder in the rows, to make the most I could of it by cultivation in the Spring: this method will in my opinion be more productive than Mr Bordeley’s. It ought to be so indeed, as the expence of ground is much greater, & the workings will probably be oftener.
I pray you to present my best wishes & most respectful compliments to Mrs Powel—to which please to add, & to accept yourself those of Mrs Washington. I have the honor to be &c.

G: Washington

